           Case 1:19-cr-00074-DAD-BAM Document 45 Filed 09/23/20 Page 1 of 5


1    VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
2
     1225 E. Divisadero Street
3    Fresno, CA 93721
     Office: (559) 500-3900
4    Fax: (559) 500-3902
5

6

7
                            IN THE UNITED STATES DISTRICT COURT
8

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                     )   CASE NO. 1:19-CR-00074 DAD-BAM
                                                    )
12                                                  )
                                 Plaintiff,         )   STIPULATION AND ORDER TO
13                                                  )   CONTINUE STATUS CONFERENCE
                      v.                            )
14                                                  )   Hon. Barbara A. McAuliffe
     RAUL GUTIERREZ-ORTEGA,                         )
15                                                  )
     RAFAEL FLORES DE LA RIVA,                      )
16                                                  )
                                                    )
17                               Defendants.        )
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20                                                  )

21          Defendants Gutierrez Ortega and Flores De La Riva, through their undersigned counsel,
22
     hereby request that current status conference currently set for September 28, 2020 be continued
23
     to January 13, 2021at 1:00 p.m.
24

25          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials

26   in the Eastern District of California scheduled to commence before June 15, 2020, and allows
27

28


     STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS CONFERENCE
     1
            Case 1:19-cr-00074-DAD-BAM Document 45 Filed 09/23/20 Page 2 of 5


1    judges to continue all criminal matters to a date after June 1. This and previous General Orders
2
     were entered to address public health concerns related to COVID-19.
3
             Although the General Orders address the district-wide health concern, the Supreme
4

5
     Court has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s]

6    substantive openendedness with procedural strictness,” “demand[ing] on-the-record findings”
7    in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-
8
     record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any
9
     such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d
10

11   1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance

12   must set forth explicit findings on the record “either orally or in writing”).
13
             Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
14
     mandatory and inexcusable—General Orders 611, 612, and 617 require specific
15
     supplementation. Ends-of-justice continuances are excludable only if “the judge granted such
16

17   continuance on the basis of his findings that the ends of justice served by taking such action
18   outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
19
     3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the
20
     record of the case, either orally or in writing, its reason or finding that the ends of justice
21

22   served by the granting of such continuance outweigh the best interests of the public and the

23   defendant in a speedy trial.” Id.
24
             The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7)
25
     (Local Code T4). Although the Speedy Trial Act does not directly address continuances
26
     stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to
27

28   order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-


     STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS CONFERENCE
     2
           Case 1:19-cr-00074-DAD-BAM Document 45 Filed 09/23/20 Page 3 of 5


1    week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States,
2
     644 F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for
3
     the trial to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329
4

5
     (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001, terrorist

6    attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more
7    enduring, barrier to the prompt proceedings mandated by the statutory rules.
8
            In light of the societal context created by the foregoing, this Court should consider the
9
     following case-specific facts in finding excludable delay appropriate in this particular case
10

11   under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court

12   should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,
13
     1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).
14
                                                 STIPULATION
15
            Defendants, by and through their counsel of record, and Plaintiff United States of
16

17   America, hereby stipulate as follows:
18          1.      By previous order, this matter was set for status on September 28, 2020.
19
            2.      By this stipulation, defendant now moves to continue the status conference until
20
                    January 13, 2021, and to exclude time between September 28, 2020, and
21

22                  January 13, 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a. The government has represented that the discovery associated with this case
25
                        has been produced to counsel.
26

27          1
              The parties note that General Order 612 acknowledges that a judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5
28
     (E.D. Cal. March 18, 2020).

     STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS CONFERENCE
     3
          Case 1:19-cr-00074-DAD-BAM Document 45 Filed 09/23/20 Page 4 of 5


1                b. Counsel for the defendants desire additional time to consult with their
2
                    clients about a possible resolution to this matter and to otherwise prepare for
3
                    trial.
4

5
                 c. Counsel for the defendants believe that failure to grant the above-requested

6                   continuance would deny them the reasonable time necessary for effective
7                   preparation, taking into account the exercise of due diligence.
8
                 d. The government does not object to the continuance.
9
                 e. In addition to the public health concerns cited by General Order 617, and
10

11                  presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

12                  particularly apt in this case because counsel or other relevant individuals
13
                    have been encouraged to telework and minimize personal contact to the
14
                    greatest extent possible. It will be difficult to avoid personal contact should
15
                    the hearing proceed.
16

17               f. Based on the above-stated findings, the ends of justice served by continuing
18                  the case as requested outweigh the interest of the public and the defendant in
19
                    a trial within the original date prescribed by the Speedy Trial Act.
20
                 g. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
21

22                  3161, et seq., within which trial must commence, the time period of

23                  September 28, 2020 to January 13, 2021, inclusive, is deemed excludable
24
                    pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it
25
                    results from a continuance granted by the Court at defendant’s request on
26
                    the basis of the Court’s finding that the ends of justice served by taking such
27

28


     STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS CONFERENCE
     4
           Case 1:19-cr-00074-DAD-BAM Document 45 Filed 09/23/20 Page 5 of 5


1                      action outweigh the best interest of the public and the defendant in a speedy
2
                       trial.
3
            4.     Nothing in this stipulation and order shall preclude a finding that other
4

5
                   provisions of the Speedy Trial Act dictate that additional time periods are

6                  excludable from the period within which a trial must commence.
7           IS SO STIPULATED.
8
     DATED: September 23, 2020                           Respectfully Submitted,
9
                                                         /s/_Virna L. Santos_________
10
                                                         VIRNA L. SANTOS
11                                                       Counsel for Rafael Flores De La Riva

12                                                       /s/_Roger Bonakdar_________
                                                         ROGER BONAKDAR
13
                                                         Counsel for Raul Gutierrez-Ortega
14
                                                         /s/_Jessica A. Massey_____
15                                                       JESSICA A. MASSEY
                                                         Assistant U.S. Attorney
16

17

18                                              ORDER
19
            IT IS SO ORDERED that the Status Conference is continued from September 28, 2020
20
     to January 13, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is
21

22   excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

23   IT IS SO ORDERED.
24
         Dated:   September 23, 2020                         /s/ Barbara    A. McAuliffe           _
25
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28


     STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS CONFERENCE
     5
